RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2567-21

PATRICK ROURKE,

          Plaintiff-Appellant,

v.

HERR FOODS INCORPORATED,
PAUL JOVA, VINCENT
GUASTAFERRO, DAVID MELL,
CURTIS KODISH,1 and DANIEL
LEVINE,

     Defendants-Respondents.
_____________________________

                   Submitted September 28, 2022 – Decided October 26, 2022

                   Before Judges Mayer and Bishop-Thompson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-7067-21.

                   Blick Law LLC, attorneys for appellant (Shaun I. Blick,
                   Cynthia A. Satter and Mark A. Speed, on the brief).




1
     Defendant Curtis Kodish improperly pled as Curtis Kedish.
            White & Williams LLP, attorneys for respondents
            (Robert G. Devine, of counsel and on the brief;
            Kimberly M. Collins, on the brief).

PER CURIAM

      Plaintiff Patrick Rourke appeals from a March 11, 2022 order granting

relief to defendants Herr Foods Incorporated (Herr Foods), Paul Jova, Vincent

Guastaferro, David Mell, Curtis Kodish, and Daniel Levine (collectively,

defendants), by compelling arbitration and staying the litigation.2 We affirm.

      Plaintiff sued defendants alleging violation of the New Jersey Law

Against Discrimination (NJLAD), N.J.S.A. 10:5-1 to -50. Plaintiff conceded

his employment contract with Herr Foods contained an arbitration provision and

the arbitration agreement was valid and enforceable subject to his public policy

argument. Plaintiff argues the following on appeal: (1) whether the arbitration

agreement is unenforceable under Section 12.7 of the NJLAD; and (2)

alternatively, if the Federal Arbitration Act (FAA), 9 U.S.C. §§ 1-16, preempts

state law governing arbitration, then public policy compels invalidation of

arbitration in cases involving allegations of sexual harassment and sexual

assault.


2
   Defendants styled their application as a motion to dismiss plaintiff's
complaint. However, the motion judge properly considered the matter as a
motion to compel arbitration and stay the litigation pending arbitration.
                                                                          A-2567-21
                                       2
       We recite the pertinent facts. In January 2020, plaintiff entered into an

employment contract with Herr Foods containing a Mutual Arbitration

Agreement (arbitration agreement). In paragraph a. of the arbitration agreement,

plaintiff and Herr Foods agreed

            all disputes, claims, complaints, or controversies
            ("Claims") that I now have or in the future may have
            against [Herr Foods] . . . , including contract claims;
            tort claims; discrimination and/or harassment claims;
            retaliation claims; . . . arising out of and/or directly or
            indirectly related to my application for employment
            with [Herr Foods], . . . and/or termination of my
            employment with [Herr Foods] . . . are subject to
            arbitration pursuant to the terms of this Agreement and
            will be resolved by Arbitration and NOT by a court or
            jury. The parties hereby forever waive and give up the
            right to have a judge or a jury decide the Covered
            Claims.

Paragraph k. of the arbitration agreement stated the document was "governed

by the FAA and, to the extent not inconsistent with or preempted by the FAA,

by the laws of the state in which [plaintiff] last worked for [Herr Foods] . . . ."

      In January 2021, plaintiff and Herr Foods signed a new agreement,

containing the same provision governing the arbitration of claims. Five months

later, Herr Foods terminated plaintiff's employment.

      On December 9, 2021, plaintiff filed suit against defendants under the

NJLAD alleging sexual harassment, sexual assault, and retaliation. In lieu of an


                                                                              A-2567-21
                                         3
answer, defendants filed a motion to dismiss. In opposing defendants' motion,

plaintiff argued the arbitration agreement was unenforceable based on public

policy considerations and Section 12.7 of the NJLAD. Defendants contended

the FAA preempted the NJLAD and plaintiff's public policy arguments on state

law grounds were contrary to governing law.

      The judge heard the arguments of counsel on March 11, 2022. During

oral argument, plaintiff conceded that the arbitration agreement was valid and

enforceable subject to his public policy arguments.

      The motion judge held the FAA governed the arbitration agreement and

preempted state public policy and Section 12.7 of the NJLAD. She rejected

plaintiff's argument that Antonucci v. Curvature Newco, Inc., 470 N.J. Super.

553 (App. Div. 2022), did not govern.        To the contrary, the judge found

Antonucci stood for the proposition "that the LAD prohibition [in Section 12.7

was] preempted by the FAA and the plaintiff was therefore required to arbitrate

his employment claims."      The judge noted the nature of an employment

discrimination claim, whether racial, sexual, gender, or religion, was irrelevant

with regard to the FAA's preemption of state law claims under Antonucci. She

also relied on Antonucci's holding that the proposed amendment to the FAA,

precluding arbitration provisions waiving the right to a jury trial for sexual


                                                                           A-2567-21
                                       4
harassment or sexual assault discrimination claims, "would be prospective, not

retroactive." 3

      The judge also determined the arbitration agreement was otherwise valid

and enforceable. The judge explained that plaintiff

             sign[ed] two arbitration agreements. . . . There appears
             to be a product of mutual assent. . . . [t]hey were signed
             months apart. The plaintiff had an opportunity to
             review them. The agreements also specifically state
             that . . . the claims are subject to arbitration, . . . will be
             resolved by arbitration and not by a court or jury. And
             there's also a sufficient waiver in that the parties hereby
             forever waive and give up the right to have a jury or
             judge decide any covered claims.

      She also found there was sufficient consideration to enforce the arbitration

agreement "in the form of continued employment." Further, the judge "note[d]

that the complaint does arise out of the plaintiff's employment and/or

termination" and is therefore within the scope of claims governed by the

arbitration agreement.      Based on these findings, the judge independently

concluded the arbitration agreement was valid and enforceable.

      The judge held "there is nothing raised in this case that implicates distinct

public policy considerations that would prevent enforcement [of] the arbitration



3
  At the time the judge decided the motion, the amendment to the FAA had yet
to be enacted into law.
                                                                               A-2567-21
                                           5
provision . . . in light of the public policy of New Jersey strongly favoring

arbitration as a means of resolving disputes without tying up judicial resources."

The judge explained the NJLAD's prohibiting arbitration of a particular type of

claim is preempted when the parties agree to be governed by the FAA. Based

on these findings, the judge issued an order compelling arbitration and staying

the Law Division action.

      On appeal, plaintiff contends the judge erred in rejecting "the public

policy-making authority of the legislature." He further claims the FAA "does

not require a policy favoring arbitration such that other laws are disfavo red, but

that all apply equally."      Additionally, plaintiff asserts "unconscionable

provisions of a contract are not enforceable." We disagree.

      We review de novo a trial court's determination that an arbitration

agreement is valid and enforceable. Hirsch v. Amper Fin. Servs., LLC, 215 N.J.

174, 186 (2013). We review federal preemption questions de novo. Hejda v.

Bell Containers Corp., 450 N.J. Super. 173, 187 (App. Div. 2017).

      Plaintiff asserts the arbitration agreement is against public policy and

unenforceable under Section 12.7 of the NJLAD. N.J.S.A. 10:5-12.7 provides:

"A provision in any employment contract that waives any substantive or

procedural right or remedy relating to a claim of discrimination, retaliation, or


                                                                             A-2567-21
                                        6
harassment shall be deemed against public policy and unenforceable." Plaintiff

argues public policy considerations favor application of Section 12.7 of the

NJLAD and should preclude enforcement of arbitration of his sexual harassment

and sexual assault claims.

      We addressed this question in Antonucci. In that case, we held Section

12.7 of the NJLAD is preempted "when applied to prevent arbitration called for

in an agreement governed by the FAA." Id. at 566.       We held the arbitration

agreement in Antonucci was "binding and that LAD's procedural prohibition,

which would preclude arbitration, is pre-empted when applied to an arbitration

agreement governed by the FAA." Id. at 557.

      While the underlying claims in this case, sexual harassment and sexual

assault, differ from the claim asserted in Antonucci, wrongful termination, the

nature of the discrimination claim does not alter the analysis. The NJLAD does

not accord enhanced protection to a specific form of discrimination. See Meade

v. Twp. of Livingston, 249 N.J. 310, 327 (2021) (quoting Raspa v. Off. of Sheriff

of Gloucester, 191 N.J. 323, 335 (2007)) (noting the purpose of the NJLAD is

"the eradication of the cancer of discrimination" without distinguishing a

particular form of discrimination). For the reasons expressed in Antonucci, and

because plaintiff and Herr Foods agreed that the FAA governed claims under


                                                                           A-2567-21
                                       7
the arbitration agreement, the FAA in effect when plaintiff filed his complaint

preempts plaintiff's NJLAD claims and the motion judge properly compelled

arbitration.

      We also reject plaintiff's argument that the recent amendment to the FAA

should be applied retroactively to allow him to proceed with his sexual

harassment and sexual assault claims. The notes accompanying the amended

FAA and the language in the amended FAA state the provisions in the enactment

shall not apply retroactively.    See 9 U.S.C. §§ 403 ("This Act, and the

amendments made by this Act, shall apply with respect to any dispute or claim

that arises or accrues on or after the date of enactment of this Act.").4 Because

plaintiff's sexual harassment claim arose no later than December 9, 2021, the

date he filed his complaint, the amended FAA does not apply and his sexual

harassment and sexual assault claims must be arbitrated.

      To the extent we have not addressed a particular argument, it is because

either our disposition of the appeal renders it unnecessary, or the argument was




4
  On March 3, 2022, President Biden signed the "Ending Forced Arbitration of
Sexual Assault and Sexual Harassment Act of 2021, H.R. 4445, 117th Cong.
(2022)," which invalidated pre-dispute arbitration agreements precluding a party
from filing a lawsuit in court involving sexual assault or sexual harassment.


                                                                           A-2567-21
                                       8
without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                       A-2567-21
                                     9